  Case 19-40658         Doc 79      Filed 06/18/19 Entered 06/18/19 16:43:20           Desc Main
                                      Document     Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:                                                                                      Chapter 7

 Scheherazade, Inc.,                                                             Bankruptcy 19-40658

                          Debtor.



             LIMITED OBJECTION TO TRUSTEE’S NOTICE OF SETTLEMENT


          BHM Capital, LLC (“BHM”) submits this limited objection to the Trustee’s Notice of

Settlement and Sale dated May 28, 2019 (the “Notice”). As a preliminary matter, BHM does not

object to the sale itself. Rather, BHM objects to the Notice to preserve its interest in the sale

proceeds. BHM objects to the Notice for the following reasons:

          First, BHM has a properly perfected security interest in the Debtor’s inventory.

Chardonnay Diamonds, LLC (“Chardonnay”)’s failure to file a UCC-1 financing statement to

perfect its interest in Item Nos. CR16017, CR16016 and CR16019 (the “Consigned Jewelry”)

elevates BHM to first priority lien holder with respect to the Consigned Jewelry. An avoidance

of Chardonnay’s unperfected lien cannot defeat that priority.

          Second, to the extent that the trustee asserts that she has a priority lien in the Consigned

Jewelry, her Notice is not the appropriate method to determine that priority. An action to

determine the validity, priority, or extent of a lien or other interest in property must be

commenced by an adversary proceeding – not a general notice of settlement or sale. Fed. R.

Bankr. Proc. 7001(2).
     Case 19-40658      Doc 79        Filed 06/18/19 Entered 06/18/19 16:43:20            Desc Main
                                        Document     Page 2 of 5


I.       BHM has a Properly Perfected First Priority Interest in the Debtor’s Inventory.

         A.     BHM has a Properly Perfected Security Interest in Inventory.

                1.      On June 14, 2018, prior to the bankruptcy filing, the debtor and BHM

entered into a Loan Agreement, Secured Promissory Note, Security Agreement, Guaranty by

Scott H. Rudd, Pledge Agreement, which documents were amended by the First Amendment to

Loan Documents dated September 18, 2018, to increase the amount loaned to $326,000. BHM

filed a UCC-1 Financing Statement on June 14, 2018, perfecting its lien. The Loan Agreement,

Secured Promissory Note, Security Agreement, Guaranty, Pledge Agreement, First Amendment

to Loan Documents and UCC-1 Financing Statement are hereinafter referred to as the “Loan

Documents”.

                2.      The Secured Promissory Note provides that the principal shall accrue

interest at the rate of 15 percent per annum and default interest rate of 20 percent per annum.

The Secured Promissory Note also provides that in an event of default, the debtor will pay

reasonable out-of-pocket costs and expenses, including reasonable collection costs and

reasonable attorneys’ fees. On February 28, 2019, BHM sent a notice of Promissory Note

default to the debtor. As such, the debtor was in default under the Loan Documents as of the

date of filing. As of the date of filing, BHM was owed principal of $284,004.29, interest of

$5,027.55, plus costs and reasonable attorneys’ fees. Daily interest accrual is $155.62, which

reflects the default interest rate.

                3.      The Security Agreement provides that BHM has a security interest in the

following:

         all personal and fixture property of every kind and nature including all goods
         (including inventory, equipment and any accessions thereto), instruments
         (including promissory notes), documents, accounts (including healthcare
         insurance receivables), chattel paper (whether tangible or electronic), deposit
         accounts, letter of credit rights (whether or not the letter of credit is evidenced in a

                                                    2
  Case 19-40658         Doc 79     Filed 06/18/19 Entered 06/18/19 16:43:20           Desc Main
                                     Document     Page 3 of 5


        writing), commercial tort claims, securities and all other investment property,
        supporting obligations, any other contract rights or rights to the payment of
        money, insurance claims and proceeds, tort claims, and all general intangibles
        including all tax refunds, payment intangibles, patent, patent applications,
        software, engineering drawings, service marks, customer lists, goodwill, and all
        licenses, permits, agreements of any kind or nature pursuant to which the debtor
        possesses, uses or has authority to processes or use property (whether tangible or
        intangible) of the debtor, and all recorded data of any kind or nature, regardless of
        the medium of recording including all software, writings, plans, specification and
        schematics

(the “Collateral”).

                4.      BHM perfected its security interest in the Collateral by filing a UCC-1

Financing Statement with the office of the Minnesota Secretary of State on June 14, 2018 (the

“UCC-1”).

                5.      On April 12, 2019, the trustee filed a motion for use of BHM’s cash

collateral.

                6.      On April 18, 2019, the court entered an order approving the trustee’s use

of BHM’s cash collateral, and authorized a replacement lien to BHM.

                7.      The trustee has remitted the sum of $284,004.99 to BHM which

constitutes the pre-petition principal balance on its Secured Promissory Note. To date, the

trustee has not remitted the sum owed to BHM for its accrued, unpaid interest (pre-petition or

post-petition), or its attorney’s fees.

        B.      Chardonnay Failed to Perfect its Security Interest in the Consigned Jewelry.

                8.      “Consignor” means a person who delivers goods to a consignee in a

consignment. Minn. Stat. §336.9-102(21). Article 9 further provides that:

        Consignor’s inventory purchase money security interest. The security interest of a
        consignor in goods that are the subject of a consignment is a purchase money security
        interest in inventory.

Minn. Stat. §336.9-103(d). The Uniform Commercial Code Comments state that:


                                                 3
    Case 19-40658        Doc 79      Filed 06/18/19 Entered 06/18/19 16:43:20                   Desc Main
                                       Document     Page 4 of 5


        This drafting convention obviates any need to set forth special priority rules applicable to
        the interest of a consignor. Rather, the priority of the consignor’s interest as against the
        rights of lien creditors of the consignee, competing secured parties, and purchasers of the
        goods from the consignee can be determined by reference to the priority rules generally
        applicable to inventory, such as Sections 9-317, 9-320, 9-322, and 9-324.

Minn. Stat. §336.9-103, Uniform Commercial Code Comment 6. 1

        C.       BHM has a first priority lien in the Consigned Jewelry.

                 9.      Chardonnay admits that it did not perfect its security interest in the

Consigned Jewelry by filing a financing statement.

                 10.     A properly perfected secured party takes priority over a consignor who

fails to properly perfect its security interest by filing a financing statement. Minn. Stat. 336.9-

324(b) (a perfected security interest in inventory has priority over a conflicting security interest);

See also Borg Warner Acceptance Corp. v. ITT Diversified Credit Corp., 344 N.W.2d 841, 842

(1984) (Holder of prior perfected blanket security interest in inventory retained priority over

subsequent purchase money lender who failed to follow perfection rules by notifying prior

secured party of purchase money security interest); Luson Int’l Distributors, Inc. v. Basic Int’l

Corp., 458 N.W.2d 532 (Wisc. Ct. App. 1990)(bank’s perfected security interest has priority

over the consignor’s unperfected interest); Murphy v. SouthTrust Bank of Alabama, N.A. 611 So.

2d 269 (Ala. 1992)(same).

II.     To the Extent the Trustee is asserting a Priority Lien in the Consigned Jewelry, she
        Must Commence an Adversary Proceeding.

                 11.     An action to determine the validity, priority, or extent of a lien or other

interest in property must be commenced by an adversary proceeding – not a general notice of

settlement or sale. Fed. R. Bankr. Proc. 7001(2).



1
 For other purposes, including the rights and duties of the consignor and consignee as between themselves, the
consignor would remain the owner of goods under a bailment arrangement with the consignee. See Section 9-319.
Minn. Stat. §336.9-103, Uniform Commercial Code Comment 6.
                                                       4
  Case 19-40658       Doc 79   Filed 06/18/19 Entered 06/18/19 16:43:20     Desc Main
                                 Document     Page 5 of 5




                                               MESSERLI & KRAMER

Dated:      June 18, 2019
                                               /e/ Joseph W. Lawver
                                               Joseph W. Lawver
                                               100 South Fifth Street
                                               Suite 1400
                                               Minneapolis, MN 55402-4218
                                               Telephone: (612) 672-3733
                                               Fax: (612) 672-3777

                                               ATTORNEYS FOR BHM CAPITAL, LLC




                                           5
1775774.1
